Case: 12-30344       Document: 00512252952         Page: 1     Date Filed: 05/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2013
                                     No. 12-30344
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

TAMMY COPELAND,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:10-CR-26-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Tammy Copeland pleaded guilty, pursuant to a plea agreement, to using

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30344     Document: 00512252952      Page: 2   Date Filed: 05/24/2013

                                  No. 12-30344

interstate facilities to commit murder for hire. She waived the right to appeal
her conviction and sentence on most grounds but retained the right to challenge
a sentence that exceeded the statutory maximum or advisory sentencing guide-
line range or that constituted an upward departure from the guidelines. She
also retained the right to bring a claim of ineffective assistance of counsel
(“IAC”). The district court imposed a sentence of eighty-four months, well below
the advisory range of 120 months. Copeland challenges the substantive reasona-
bleness of her sentence, contending that it is greater than necessary to achieve
the purposes of sentencing and specifically that it creates unwarranted sentence
disparities and fails to take into account her history and characteristics.
      The government seeks to enforce the appeal waiver. Copeland claims that
appeal waivers are invalid and unenforceable. She also contends that her waiver
was not knowing and voluntary, asserting that her trial counsel did not ade-
quately explain the consequences of the waiver and pressured her into accepting
the plea agreement. Copeland did not object to the validity of the waiver during
the plea colloquy, so our review is for plain error only. See United States v. Oli-
ver, 630 F.3d 397, 411 (5th Cir. 2011).
      As for Copeland’s suggestion that we deem appeal waivers invalid and
unenforceable, her argument is unavailing. Appeal waivers are valid if they are
knowing and voluntary. United States v. Story, 439 F.3d 226, 231 (5th Cir.
2006).
      Moreover, Copeland’s representations at rearraignment belie her assertion
that the waiver was not knowing or voluntary. When Copeland pleaded guilty,
she repeatedly affirmed that she understood the appeal-waiver provision and
noted that she had reviewed it with counsel “[a]t length.” She told the court that
she had no questions about the waiver, was satisfied with counsel’s advice
regarding it, was not coerced, and completely understood the waiver. Although
she attempts to walk back those representations now, her “solemn declarations
in open court carry a strong presumption of verity.” United States v. McKnight,

                                          2
    Case: 12-30344      Document: 00512252952     Page: 3   Date Filed: 05/24/2013

                                  No. 12-30344

570 F.3d 641, 649 (5th Cir. 2009) (internal quotation marks and citation
omitted).
      Copeland has shown no error, plain or otherwise. See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). Because she has not established
that the waiver is invalid; thus, we will not address her argument regarding sub-
stantive reasonableness. See Story, 439 F.3d at 231.
      To the extent that Copeland contends that trial counsel rendered IAC by
failing to advise her properly of the ramifications of waiving her right to appeal,
she preserved the right to raise that issue, but we generally do not consider IAC
claims on direct appeal, and the record is not sufficiently developed for us to
address Copeland’s claim here. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006).
      The judgment of conviction and sentence is AFFIRMED.




                                        3